Case 2:18-cv-03007-JS-AKT Document 331 Filed 05/27/21 Page 1 of 4 PageID #: 2819




 May 27, 2021                                                                           THE OMNI, S UITE 901
                                                                                        333 EARLE O VINGTON B LVD .
                                                                                        U NIONDALE , NY 11553
                                                                                        (516) 880-8484

                                                                                        K EITH M. C ORBETT , ESQ .

 VIA ECF                                                                                DIRECT:  (516) 880-8492
                                                                                        F AX :   (516) 880-8483
 Hon. A. Kathleen Tomlinson                                                             KCORBETT @HARRISBEACH . COM
 United States District Court,
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

                                  Re:     Joseph Jackson –
                                                 v.-
                                          Nassau County, et. al
                                          United States District Court
                                          Eastern District of New York
                                          18 CV 3007 (JS)(GRB)

 Dear Judge Tomlinson:

        Our office represents the Defendants, Incorporated Village of Freeport and individual police
 department employees of the Village named as defendants the above subject litigation (the “Village
 Defendants.”) This correspondence is being submitted in response to Plaintiff’s letter motion dated May
 17, 2021.

         From the outset of this litigation, Plaintiff’s counsel has refused to meet and confer in good faith.
 Instead, Plaintiff’s counsel has chosen to engage in rudimentary meet and confers wherein he fails to
 demonstrate a willingness to compromise or find solutions. The Plaintiff’s counsel simply demands
 compliance at an alleged meet and confer and fails to exchange ideas or opinions intended to resolve
 any perceived discovery dispute. Then immediately thereafter, as if his meet and confer was nothing
 more than a technicality to check the proverbial box, he runs to this Court for some sort of relief.

         As this Court is well aware, F.R.C.P 37(a)(1) requires a movant in good faith to confer with a
 defendant concerning discovery in an effort to avoid judicial intervention. See: Alexander Interactive ,
 Inc. v. Adorama, Inc., 2013 U.S. Dist. Lexis 170931. Courts have held that a party’s failure to
 demonstrate a willingness to compromise or find solutions establishes the lack of good faith and requires
 the dismissal of a movants motion to compel, Alexander Interactive , Inc. v. Adorama, Inc., 2013 U.S.
 Dist. Lexis 170931. Under the F.R.C.P., a live exchange of ideas and opinions is necessary for a movant
 to engage good faith and, merely demanding compliance does not satisfy the conference requirements.
 during a meet and confer, AIU Insurance Co., 2008 U.S. Dist. Lexis 66370, Alexander Interactive , Inc.
 v. Adorama, Inc., 2013 U.S. Dist. Lexis 170931; Layne Christensen Co., v. Bro Tech Corp, 2011 U.S.
 Dist. Lexis 98001. Cotracom Commodity Trading Co., v. Seaboard Corp., 189 F.R.D. 456 (Kan. 1999).

         More specifically, in reference to the Plaintiff’s instant motion, the parties did in fact meet and
 confer on May 3, 2021. Thereafter, in response to one of Plaintiff’s counsels typical recitation emails
Case 2:18-cv-03007-JS-AKT Document 331 Filed 05/27/21 Page 2 of 4 PageID #: 2820




 that incorrectly states the discussions from the meet and confer, our office submitted in writing a notice
 to Plaintiff’s counsel of his failure to meet and confer in good faith thereby prohibiting an unwarranted
 motion from being interposed. Thereafter, at our office’s suggestion, another meet and confer was held
 on May 13, 2021, wherein for the first time in this litigation Plaintiff’s counsel appeared willing to, at
 least, find common ground in an attempt to resolve any perceived discovery disputes. The Village
 agreed to provide further responses to three of the five perceived discovery disputes raised by Plaintiff’s
 counsel.

          As of the timing of the writing of this letter, a third response to Plaintiff’s First Demand to the
 Village of Freeport for Interrogatories, was served upon Plaintiff’s counsel providing information
 relative to the Interrogatories labeled by Plaintiff’s counsel as Interrogatory 3, 4 and 6 in the Plaintiff’s
 First Demand to the Village of Freeport for Interrogatories, dated January 14, 2020. Annexed hereto as
 Exhibit “A” is a copy of the Plaintiff’s First Demand to the Village for Interrogatories, dated January
 14, 2020. Additionally, after consulting with my client and, in the interest of continuing to demonstrate
 good faith, the Village also provided information responding to the interrogatory labeled 1, in the
 Plaintiff’s First Demand to the Village of Freeport for Interrogatories, dated January 14, 2020, providing
 the name and telephone number for the Village’s third party investigator.

          Therefore, currently before this Court is the Plaintiff’s utilization of 34 interrogatories when in
 fact the F.R.C.P. limits Plaintiff to 25 interrogatories from the Village Defendant. First, it is important
 to note, that Plaintiff incorrectly distorts the record of discovery before this court. On May 5, 2020,
 during the closure of the Incorporated Village of Freeport, for the COVID-19 Health pandemic, our
 office, after contact with the Plaintiff’s counsel advising of the difficulties connecting with our client,
 provided written response to the Plaintiff’s First and Second Demands to the Village of Freeport for
 Interrogatories. For the Plaintiff, to allege that these responses were not provide until almost a year later
 and, therefore waived, is just refuted by the facts and pragmatic application of the F.R.C.P to this case.
 Thereafter, on April 28, 2021 the Village provided further responses to Plaintiffs First and Second
 Demand to the Village for Interrogatories.

         As this Court is well aware, F.R.C.P. 33(a) limits the number of interrogatories a party can serve
 to 25 per party, including all discreet subparts. Under the F.R.C.P. a subpart is one not logically or
 factually subsumed within and necessarily related to the primary questions, Cramer v. Fedco Auto
 Components Co., Inc., 2004 U.S. Dist. Lexis 13817; Krawczyk v. City of Dallas, 2004 WL 614842. .
 Therefore, if a question listed as a subpart can be answered independently from that preceding it, that
 question must be counted separately, Bender v. GSA, 2006 U.S. Dist. Lexis 55806.

          In the case at bar, the Plaintiff has served three (3) sets of Interrogatories upon the Village and
 to date, the Village has responded to the more than 25 interrogatories contained within the first two sets
 of Plaintiff’s Demands for Interrogatories. It is important to note, instead of raising an objection to
 Plaintiff’s overuse of interrogatories, the Village actually responded to the Plaintiff’s Second Demand
 to the Village for Interrogatories, dated March 5, 2020, even though the Plaintiff’s First Demand to the
 Village of Interrogatories exceeded the quota of 25 per party. Annexed hereto as Exhibit “B”, is
 Plaintiff’s Second Demand to the Village for Interrogatories, dated March 5, 2020.
Case 2:18-cv-03007-JS-AKT Document 331 Filed 05/27/21 Page 3 of 4 PageID #: 2821




         Just for clarity, the information requested by the Plaintiff in his Third Demand to the Village for
 Interrogatories, dated April 25, 2020, seeks narrative information that can be obtained through normal
 discovery and depositions without continuing to harass the Village Defendant. Attached hereto as
 Exhibit “C” is a copy of the Plaintiff’s Third Demand to the Village for Interrogatories, dated April 25,
 2020.

         In the case at bar, the Plaintiff’s First Demand to the Village for Interrogatories has seven (7)
 labeled demands containing 36 subparts. See: Exhibit “A”. A review of said interrogatories clearly
 demonstrates 21 of the subparts, can be answered independently from that preceding it. For brevity, a
 few examples of subparts that can be answered independently are as follows: Plaintiff in nine (9)
 separate subparts asks for documents pursuant to Rule 34 that are stand-alone questions that can be
 answered independently. For example in request labeled 6(a)(v)(d) Plaintiff states “Pursuant to Rule
 34, produce or make available for inspection and copying the discovery and pleading”. Further, Plaintiff
 uses subparts as follows, as in request 1(c) “Pursuant to Rule 34, produce the retainer agreement with
 the investigator”. Clearly, any reference to Rule 34 documents are stand-alone questions that can be
 answered independently.

         Additionally, Plaintiff continually asks in subparts for information that is not logically or
 necessarily related to the interrogatory and can be answered independently of the interrogatory. For
 example the interrogatory labeled 6 asks for the following: “Of the individual defendants listed in the
 caption of the first amended complaint which have been employed by the Village of Freeport?” Now,
 irrespective of the fact that all of these defendants, except two (2), are no longer parties to this action,
 subparts (1)(3)(1)(a),(b) and (c) of the interrogatory labeled 6 requests information concerning civilian
 complaints. Clearly, questions concerning civilian complaints are independent from a question asking
 who was employed by the Village.

          A review of the Plaintiff’s interrogatories clearly evidences the First Demand for Interrogatories
 exceeds the 25 limit per party quota. There is no question that the narrative information requested by
 the Plaintiff in separate independent subparts that are not logically or relative to the initial interrogatory
 entitles the Village Defendants to the denial of the instant motion.

           The case at bar is similar to Kennedy v. Contract Pharmal Corp., 2013 U.S. Dist. Lexis 67839.
 In said case, there were 16 interrogatories with 27 subparts which sought narrative information that
 could be more readily available through discovery and at depositions. The court denied the motion to
 compel finding the interrogatories exceeded the quota set by the F.R.C.P. Similarly, in the case at bar,
 it is clear the Plaintiff has exceeded its quota for interrogatories and the Plaintiff is requesting narrative
 information that is more readily available without the use of interrogatories.

       For the Court’s ease of reference a list of the 29 interrogatories responded to by the Village
 Defendant in Plaintiff’s First and Second Demand for interrogatories is attached hereto. The Village
 Defendant respectfully requests that the Plaintiff’s motion to compel be denied in its entirety.

                                                                    HARRIS BEACH PLLC
                                                                    S/
                                                                    Keith M. Corbett, Esq.
Case 2:18-cv-03007-JS-AKT Document 331 Filed 05/27/21 Page 4 of 4 PageID #: 2822




 VIA ECF ALL PARTIES

 Plaintiff’s First Demand to the Village of Freeport for Interrogatories
                   1. Interrogatory 1
                   2. Interrogatory 1(a)
                   3. Interrogatory 1(b)
                   4. Interrogatory 1(C)
                   5. Interrogatory 2
                   6. Interrogatory 2(a)\
                   7. Interrogatory 2(b)
                   8. Interrogatory 2(c)
                   9. Interrogatory 3
                   10. Interrogatory 3(a)
                   11. Interrogatory 4
                   12. Interrogatory 4(a)
                   13. Interrogatory 5
                   14. Interrogatory 6
                   15. Interrogatory 6(a)(iii)(1)(a)
                   16. Interrogatory 6(a)(iii)(1)(b)
                   17. Interrogatory 6(a)(iii)(1)(c)
                   18. Interrogatory 6(a)(iii)(1)(d)
                   19. Interrogatory 6(a)(iv)(1)(c)
                   20. Interrogatory 6(a)(iv)(1)(d)
                   21. Interrogatory 6(a)(v)(1)(a)
                   22. Interrogatory 6(a)(v)(1)(b)\
                   23. Interrogatory 6(a)(v)(d)
                   24. Interrogatory 6(a)(vi)(1)(a)
                   25. Interrogatory 6(a)(vi)(1)(b)
                   26. Interrogatory 6(a)(vi)(1)(d)
                   27. Interrogatory 6(a)(vii)
                   28. Interrogatory 7

 Plaintiff’s Second Demand to the Village of Freeport for Interrogatories

                 29. Interrogatory 10
